Name: 2005/396/EC: Commission Decision of 19 January 2005 relating to a proceeding pursuant to Article 81 of the EC Treaty and Article 53(1) of the EEA Agreement (Case COMP/C.2/37.214 Ã¢  Joint selling of the media rights to the German Bundesliga) (notified under document number C(2005) 78) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  Europe;  social affairs;  communications
 Date Published: 2005-05-27

 27.5.2005 EN Official Journal of the European Union L 134/46 COMMISSION DECISION of 19 January 2005 relating to a proceeding pursuant to Article 81 of the EC Treaty and Article 53(1) of the EEA Agreement (Case COMP/C.2/37.214  Joint selling of the media rights to the German Bundesliga) (notified under document number C(2005) 78) (Only the German text is authentic) (Text with EEA relevance) (2005/396/EC) The decision concerns the Liga-FuÃ ballverbands e.V. (League Association) in Germany. The subject matter of the procedure is the central marketing of the media exploitation rights in respect of matches in the first and second national football divisions for men (Bundesliga and 2. Bundesliga). In a preliminary assessment, the Commission noted that the exclusive selling of the commercial broadcasting rights by the League Association could restrict competition between the clubs and companies in the first and second divisions within the meaning of Article 81 of the EC Treaty. Without having conducted a full investigation of the case, it is considered that the League Associations commitments seem to introduce competition in the marketing of Bundesliga and 2. Bundesliga rights between the league and the clubs and allow for new, in particular club branded products. The commitments reduce the scope and duration of future marketing deals and provide a transparent and non-discriminatory marketing procedure. They improve the accessibility of content for TV, radio and new media operators, make sure that more rights are being made available to the market and thereby contribute to innovation and dampen the concentration tendencies in the media markets. The proposed decision now concludes that, in view of the commitments given by the League Association following the preliminary assessment and the observations submitted by interested third parties, there are no grounds for it to take action within the meaning of Article 9(1) of Council Regulation (EC) No 1/2003 (1). The commitments shall be binding on the League Association until 30 June 2009. The Advisory Committee on Restrictive Practices and Dominant Positions issued a favourable opinion on 6 December 2004. (1) OJ L 1, 4.1.2003, p. 1. Regulation as amended by Regulation (EC) No 411/2004 (OJ L 68, 6.3.2004, p. 1).